In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Washington Zoning Board of Appeals dated July 6, 1998, which granted the petitioners’ application to revoke a building permit issued to the respondent M. Heidi Otto, the petitioners appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated January 13, 1999, which denied the petition and dismissed the proceeding.
*496Ordered that the judgment is affirmed, with costs.
Since the petitioners obtained all the relief sought from the respondent Town of Washington Zoning Board of Appeals (hereinafter the ZBA), i.e., revocation of the building permit, the Supreme Court correctly denied the petition and dismissed the proceeding on the ground that they are not aggrieved by the determination of the ZBA (see, Parochial Bus Sys. v Board of Educ., 60 NY2d 539; Matter of New York Cent. Mut. Ins. Co. v Johnson, 260 AD2d 638).
In any event, the determination of the ZBA had a rational basis and is supported by substantial evidence (see, Matter of Fuhst v Foley, 45 NY2d 441, 444). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.